DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
Claims 1-2, 4-8, 10-12, 14-18 and 20 are pending; claims 1, 4, 8, 11, 14 and 18 are amended.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new grounds of rejection to address the newly added limitations.  Namely, “data associated with a plurality of portions of a cornea of an eye of a patient, the portions comprising a first portion and a second portion that partially overlap.”  The applicant argues the limitation regarding overlap is not taught by Lai or Teiwes.  The examiner respectfully disagrees since Lai discloses overlap in Figure 7A [col. 21, lines 1-5] and Figure 7C [col. 24, lines 1-32].


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Figure 9F does not include reference characters 920A and 920B as described on page 26, line 27 – page 27, line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-2, 4-8, 10-12, 14-18 and 20 are objected to because of the following informalities:
Claim 1 recites “wherein the Z-axis” in the fourth to last line with no further limitation associated with the wherein clause.
Claim 11 “wherein the Z-axis” in the fourth to last line with no further limitation associated with the wherein clause.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 11, the newly added limitation “data associated with a plurality of portions of a cornea of an eye of a patient, the portions comprising a first portion and a second portion that partially overlap” constitutes new matter.  The only mention of overlap in the applicant’s specification [page 9, lines 15-22] describes two or more elements of a shape and/or pattern that may or may not at least partially overlap.  The elements are understood to be locations in respective patterns.  The overlap is not discussed with respect to first and second portions of the cornea.  In fact, the applicant’s specification [page 26, line 27 – page 27, line 2] states “As shown in Fig. 9F, a first portion 920A of cornea 310 is associated with location 910. As illustrated in Fig. 9F, a second portion 920B of the cornea 310, different from the first portion 920A, in not associated with location 910.”  This indicates no overlap between the first and second portions (the examiner notes Fig. 9H depicts first portion 920A and second portion 920B).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the metes and bounds of the claim limitation “the data associated with a portion comprising each of the plurality of locations of the portion” cannot be determined by the examiner.  It is unclear to what “the data associated with a portion” refers since the previous recitation of data refers to “data associated with a plurality of portions.”
All remaining claims are rejected for depending from an indefinite claim


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-8, 11-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6,210,401) in view of Teiwes et al. (US 2005/0024586).

[Claims 1, 11] Lai discloses a medical system (laser-based apparatus for corneal surgery), comprising: 
at least one processor (computer control unit, Fig. 1 #114); 
a laser (laser unit, Fig. 1 #100) that is communicatively coupled to the at least one processor and that is configured to produce one or more laser beams (Fig. 1 B1-B3); 
at least one lens (motorized zoom lens, Fig. 1 #106); 
at least one mirror (scanner amplifier, Fig. 1 #104, includes a pair of scanning mirrors, Fig. 11 #25, 28) [col. 30, line 42-51; col. 31, lines 35-37]; and 
a memory medium (the computer control unit is programed which implicitly requires memory) that is coupled to the at least one processor and that includes instructions (the program) [col. 15, lines 34-38], when executed by the at least one processor, cause the medical system to: 
receive data associated with a plurality of portions of a cornea of an eye of a patient, the portions comprising a first portion and a second portion that partially overlap (the invention encompasses slight overlapping and/or spacing of etch circles [Fig. 7A; col. 21, lines 1-5]; different diameter rings may also overlap each in other in a stepped pyramid with fewer etch circles deposited towards the periphery of the cornea [Fig. 7C; col. 24, lines 1-32]), each portion having a plurality of locations, the data associated with each portion comprising for each of the plurality of locations: coordinate information, diameter information, period of time information, and pulse duration information (corneal profiler, Fig. 1 #136, provides information to the computer control unit sufficient to determine the necessary intensity and XY-scanning coordinates for the laser beam [col. 29, lines 18-87; col. 30, lines 13-31], the computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure [col. 17, lines 7-15]; the exposure time determines the amount of tissue removed [col. 2, lines 36-37; col. 14, lines 21-26]; and pulse duration may be varied from 1 to about 5,000 picoseconds [col. 14, lines 23-26]); and
perform the following for each portion of the cornea, for the first portion prior to the second portion, according to data associated with the portion:
adjust the at least one lens, based at least on the diameter information of the data associated with the portion, to set a diameter of a laser beam (The computer control unit is in turn coupled to the motorized zoom lens which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure.) [col. 17, lines 7-15]; and 
perform, for each location of the plurality of locations, according to at least the data for the location:
determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye (an eye tracking system, Fig. 1 #130, compensates for relative movement between the eyes and laser beam) [col. 18, lines 18-21]; 
if the eye has not changed from the first position of the eye to the second position of the eye, adjust the at least one mirror according to at least the data for the location (if the eye has remained static the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information); 
if the eye has changed from the first position of the eye to the second position of the eye, adjust the at least one mirror according to at least data for the location and the second position of the eye, the data for the location comprising coordinate information (if the eye has moved the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information and feedback from the eye tracking system), wherein the coordinate information comprises rectangular or polar coordinates [col. 30, lines 19-21]; 
produce the laser beam (laser beam is generated to affect treatment); and 
direct the laser beam to the location for a period of time (pulse duration) associated with the location (a beam intensity controller, Fig. 1 #112, permits regulation of the energy of each laser pulse which is a function of the pulse duration) [col. 15, lines 7-9, 34-38].
Lai discloses using rectangular or polar coordinates but does not disclose the coordinate information comprises an X-axis, a Y-axis, the Z-axis, an angle Θx measured from the Z-axis to the X-axis, an angle Θy measured from the Z-axis to the Y-axis, and a rotation angle φ measuring rotation about the Z-axis, wherein the Z-axis.
Teiwes discloses an analogous eye tracking position measurement system for improving the resolution of diagnostic and/or treatment of the eye configured to determine horizontal and vertical eye position measurement, depth, torsional eye position (roll position around the visual axis of the eye), separated measurement of pitch rotation (vertical rotation) and yaw rotation (horizontal rotation) [pars. 0063, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller and eye tracker taught by Lai to determine coordinate information including an X-axis, Y-axis, Z-axis, angle Θx, angle Θy and rotation angle φ, as taught by Teiwes in order improve the resolution of the diagnosis and laser treatment.

[Claims 2, 12] Lai discloses determining if the eye has changed from the first position of the eye to the second position of the eye using an eye tracking system but does not specifically disclose tracking an iris structure of the eye.  However, Teiwes discloses the eye tracking system tracks and locks onto an area of the iris to adjust the laser based on the relative position of the iris [pars. 0199].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify or substitute the eye-tracking system taught by Lai an eye-tracking system which tracks the iris as taught by Lai in order to track the position of the eye for laser placement.  The substitution constituting a simple substitution of one eye-tracking system for another eye-tracking system. 

[Claims 4, 14] Lai discloses a beam intensity controller (Fig. 1 #112) that permits regulation of the energy of each laser pulse which is a function of the pulse duration [col. 15, lines 7-9, 34-38]. It would have been obvious to one of ordinary skill in the art before the effective filing date to apply laser beams for a first period of time associated with a first location and a second period of time different from the first period of time associated with a second location based on the pulse duration required to correct for a measured corneal topography requiring different degrees of correction.

[Claims 5, 15] Lai discloses the instructions further cause the medical system to pulse the laser beam at a pulse duration (pulse duration may be varied from 1 to about 5,000 picoseconds) [col. 14, lines 23-26].

[Claims 6, 16] Lai discloses the pulse duration is a microsecond duration, a nanosecond duration, a picosecond duration, a femtosecond duration, or an 15attosecond duration (pulse duration may be varied from 1 to about 5,000 picoseconds) [col. 14, lines 23-26].

[Claims 7, 17] Lai discloses the laser beam is an ultraviolet (UV) laser beam (laser source with a wavelength range of about 198-300 nm, with a preferred range of about 198-215 nm [col. 14, lines 2-5].

[Claims 8, 18] Lai discloses the computer control unit is in turn coupled to the motorized zoom lens (Fig. 1 #106), which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure [col. 17, lines 7-14].  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the zoom lens based on second diameter information derived from the corneal profiler measurements in order to set a second diameter of the beam required for the particular surgical procedure required.


Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheleznyak et al. (US 2018/0021172) in view of Lai (US 6,210,401) and further in view of Teiwes et al. (US 2005/0024586).

[Claims 1, 10, 11, 20] Zheleznyak disclose a femtosecond laser apparatus for enhancing corneal lenticular surgery with laser refractive index changes [abstract], comprising:
at least one processor (control unit, Fig. 1 #3);
a laser (Fig. 1 #5) commutatively coupled to the at least one processor and that is configured to produce on ore more laser beams [par. 0074];
at least one lens (optics, Fig. 1 #10, depicted as a lens) [par. 0075]; and
at least one mirror (scanner, Fig. 1 #9, includes two deflecting mirrors, Fig. 1 #7, 8) [par. 0072], 
wherein the medical system is configured to produce a laser beam (Fig. 1 #6), and
wherein the medical system is configured to before the laser beam is produced to perform an intra-tissue refractive index shaping (IRIS) procedure, produce another laser beam to cut at a pocket in the cornea as part of a small incision lenticle extraction (SMILE) procedure I order to allow for the injection of photosensitizer into the cornea [par. 0145].
Zheleznyak discloses general components of the system but does not disclose a memory medium  coupled to the processor and that includes instructions, when executed by the at least one processor, cause the medical system to: receive data associated with a plurality of locations associated with a cornea of an eye of a patient; adjust the at least one lens, based at least on diameter information of the data associated with at least one of the plurality of locations, to set a diameter of a laser beam; and for each location of the plurality of locations: determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye; if the eye has not changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the at least one mirror; if the eye has changed from the first position of the eye to the second position of the eye, adjust, based at least on the location and based at least on the second position of the eye, the at least one mirror; produce the laser beam; and direct the laser beam to the location for a period of time associated with the location.
Lai discloses a medical system (laser-based apparatus for corneal surgery), comprising: 
at least one processor (computer control unit, Fig. 1 #114); 
a laser (laser unit, Fig. 1 #100) that is communicatively coupled to the at least one processor and that is configured to produce one or more laser beams (Fig. 1 B1-B3); 
at least one lens (motorized zoom lens, Fig. 1 #106); 
at least one mirror (scanner amplifier, Fig. 1 #104, includes a pair of scanning mirrors, Fig. 11 #25, 28) [col. 30, line 42-51; col. 31, lines 35-37]; and 
a memory medium (the computer control unit is programed which implicitly requires memory) that is coupled to the at least one processor and that includes instructions (the program) [col. 15, lines 34-38], when executed by the at least one processor, cause the medical system to: 
receive data associated with a plurality of portions of a cornea of an eye of a patient, the portions comprising a first portion and a second portion that partially overlap (the invention encompasses slight overlapping and/or spacing of etch circles [Fig. 7A; col. 21, lines 1-5]; different diameter rings may also overlap each in other in a stepped pyramid with fewer etch circles deposited towards the periphery of the cornea [Fig. 7C; col. 24, lines 1-32]), each portion having a plurality of locations, the data associated with each portion comprising for each of the plurality of locations: coordinate information, diameter information, period of time information, and pulse duration information (corneal profiler, Fig. 1 #136, provides information to the computer control unit sufficient to determine the necessary intensity and XY-scanning coordinates for the laser beam [col. 29, lines 18-87; col. 30, lines 13-31], the computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure [col. 17, lines 7-15]; the exposure time determines the amount of tissue removed [col. 2, lines 36-37; col. 14, lines 21-26]; and pulse duration may be varied from 1 to about 5,000 picoseconds [col. 14, lines 23-26]); and
perform the following for each portion of the cornea, for the first portion prior to the second portion, according to data associated with the portion:
adjust the at least one lens, based at least on the diameter information of the data associated with the portion, to set a diameter of a laser beam (The computer control unit is in turn coupled to the motorized zoom lens which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure.) [col. 17, lines 7-15]; and 
perform, for each location of the plurality of locations, according to at least the data for the location:
determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye (an eye tracking system, Fig. 1 #130, compensates for relative movement between the eyes and laser beam) [col. 18, lines 18-21]; 
if the eye has not changed from the first position of the eye to the second position of the eye, adjust the at least one mirror according to at least the data for the location (if the eye has remained static the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information); 
if the eye has changed from the first position of the eye to the second position of the eye, adjust the at least one mirror according to at least data for the location and the second position of the eye, the data for the location comprising coordinate information (if the eye has moved the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information and feedback from the eye tracking system), wherein the coordinate information comprises rectangular or polar coordinates [col. 30, lines 19-21]; 
produce the laser beam (laser beam is generated to affect treatment); and 
direct the laser beam to the location for a period of time (pulse duration) associated with the location (a beam intensity controller, Fig. 1 #112, permits regulation of the energy of each laser pulse which is a function of the pulse duration) [col. 15, lines 7-9, 34-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Zheleznyak to include a memory medium to program the processor, a corneal profiler, a zoom lens and an eye-tracking system to adjust the position and diameter of the laser beam focus based on the location in the cornea and the relative position of the eye, as taught by Lai, in order to ensure the proper treatment patterns are applied to the cornea regardless of eye movement.
Zheleznyak in view of Lai discloses renders obvious using rectangular or polar coordinates but does not disclose the coordinate information comprises an X-axis, a Y-axis, the Z-axis, an angle Θx measured from the Z-axis to the X-axis, an angle Θy measured from the Z-axis to the Y-axis, and a rotation angle φ measuring rotation about the Z-axis, wherein the Z-axis.
Teiwes discloses an analogous eye tracking position measurement system for improving the resolution of diagnostic and/or treatment of the eye configured to determine horizontal and vertical eye position measurement, depth, torsional eye position (roll position around the visual axis of the eye), separated measurement of pitch rotation (vertical rotation) and yaw rotation (horizontal rotation) [pars. 0063, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller and eye tracker rendered obvious by Zheleznyak in view of Lai to determine coordinate information including an X-axis, Y-axis, Z-axis, angle Θx, angle Θy and rotation angle φ, as taught by Teiwes in order improve the resolution of the diagnosis and laser treatment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(1) L’Esperance, Jr. (US 4718418) discloses an apparatus for performing ophthalmological surgery to reduce an ascertained astigmatic condition by selective ablation of the anterior surface of the cornea comprising a control program to successively scan areas, whereby ablative penetration to said maximum depth is the cumulative result of plural area scans of each of a succession of different but overlapping rectangular areas, with astigmatism-reducing cornea-curvature correction [claim 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 October 2022